CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?469875335619444-...
                         Case 1:19-cv-02817-MLB Document 47 Filed 04/23/20 Page 1 of 2




                                                    1:19-cv-02817-MLB
                                    Royal et al v. Goodfella's Pizza & Wings, Inc. et al
                                              Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 04/23/2020.


              TIME COURT COMMENCED: 2:05 P.M.
              TIME COURT CONCLUDED: 2:40 P.M.                      COURT REPORTER: Jana B. Colter
              TIME IN COURT: 00:35                                 DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                David Black representing Carolyn Royal
         PRESENT:                   David Black representing Melvin Hannans
                                    David Black representing Treana Dorsey
                                    David Black representing Trmeka Mathis
                                    Alcide Honore representing Goodfella's Pizza & Wings, Inc.
                                    Alcide Honore representing J&H Holding Company LLC
                                    Alcide Honore representing Bryan Dorsey
                                    Alcide Honore representing Charles Hughes
                                    Alcide Honore representing Chris Berry
                                    Alcide Honore representing Crystal Betts
                                    Alcide Honore representing Edgerrin James
                                    Alcide Honore representing Rodney Hill
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MOTIONS RULED              [37]Motion for Reconsideration DENIED
         ON:                        [46]Motion for Extension of Time to Complete Discovery GRANTED

         MINUTE TEXT:               Video conference (Zoom technology used) held regarding status of case
                                    and pending motions. Defendants' [46] Motion for Extension of Time to
                                    Complete Discovery is GRANTED. The deadline to complete discovery is
                                    extended up to and including July 10, 2020. Plaintiffs' Motion to Compel
                                    is GRANTED and Defendants' [37] Motion for Reconsideration is
                                    DENIED. Defendants are ORDERED to provide information regarding
                                    cell phones no later than April 30, 2020. After obtaining that information,
                                    Plaintiffs are permitted to take the deposition of any Defendant or any


1 of 2                                                                                                              4/27/2020, 7:57 AM
CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?469875335619444-...
                         Case 1:19-cv-02817-MLB Document 47 Filed 04/23/20 Page 2 of 2

                                    other necessary party. Defendants are ORDERED to respond to Plaintiffs'
                                    upcoming motion to compel. A hearing on Defendants' [35] Motion to
                                    Dismiss, [38] Motion for Contempt, and [40] Motion for Attorneys' Fees
                                    is SET for April 30, 2020 at 10:00 a.m.
         HEARING STATUS:            Hearing Concluded




2 of 2                                                                                                             4/27/2020, 7:57 AM
